Title: John Quincy Adams to Thomas Boylston Adams, 27 March 1794
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My Dear Brother
            Boston March 27. 1794.
          
          I received yesterday your very laconic favour enclosing a draft upon the bank for 500 dollars which I shall pay over according to your directions.
          We are in great apprehension of being forced into a War. The last intelligence we have from the West Indies is that they capture and condemn all our vessels without discrimination— A Man arrived yesterday with an account of more than thirty sail being condemned in the Island of Nevis only.— This is beyond all toleration.— We wait with great anxiety for the measures which will be adopted by congress at this crisis
          Your Grandmother has been very dangerously ill and is not yet out of danger; she is however better, and there are hopes of her recovery. The rest of our friends are in health
          your affectionate brother
          
            J. Q. Adams.
          
        